Case 4:21-cv-00694-ALM-KPJ Document 3 Filed 09/07/21 Page 1 of 1 PageID #: 21



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION

 MICHAEL MOATES, DC CHRONICLE, and                     Case No. 4:21-cv-00694
 DC CHRONICLE LIMITED,

                                  Plaintiffs,

           v.

 FACEBOOK, INC. and AT&T INC.,

                                  Defendants.



   DECLARATION OF JENNY PRICER IN SUPPORT OF NOTICE OF REMOVAL


          I, Jenny Pricer, declare and say that:

          1.     My name is Jenny Pricer. I am a Case Manager on the eDiscovery & Information

Governance team at Facebook, Inc. (“Facebook”). I have personal knowledge of and am

competent to testify as to all matters stated in this Declaration.
          2.     Facebook was served with the Complaint and Summons in the above-captioned

action on August 5, 2021.

          3.     Facebook is, and at all relevant times was, a Delaware corporation with its

principal office in California.

          4.     I declare under penalty of perjury under the laws of the United States of America

and the State of California that the foregoing is true and correct.



          Executed this 7th day of September, 2021 in Menlo Park, California.


                                                         /s/ Jenny Pricer
                                                         JENNY PRICER




                                                   1
1739811
